Citation Nr: 0028009	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-08 946	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 RO rating decision.  

In July 2000, a hearing was held at the RO before the 
undersigned Veterans Law Judge, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  
During that hearing, the appellant submitted additional 
evidence accompanied by a written waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 
(1999).  Hence, the Board will consider such evidence in 
connection with the current appeal.  In addition, at the 
hearing, the veteran withdrew his appeals regarding 
entitlement to service connection for frostbite and electric 
shock.


FINDINGS OF FACT

1.  The veteran's claims of service connection for dermatitis 
of the hands and hearing loss are plausible.

2.  The veteran's dermatitis of the hands began in service.

3.  The veteran's current hearing loss is not shown to be 
causally related to service.  






CONCLUSIONS OF LAW

1.  The veteran has presented evidence of well-grounded 
claims of service connection for dermatitis of the hands and 
hearing loss.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  A skin condition of the hands was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. § 3.303.

3.  Entitlement to service connection for hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During an October 1950 physical examination to qualify the 
veteran for active duty into the Air Force, the examiner 
reported that the veteran had myopia.  No complaints, 
findings, or treatment of a skin or hearing disability were 
reported at that time, and the skin examination and whispered 
voice hearing test examination revealed normal findings.  The 
veteran served as an aircraft electrician in service.

January 1954 outpatient treatment notes indicate that the 
veteran claimed he had an allergy to wool and soap and had 
been on sick call for a year.  The examiner stated that the 
veteran had no skin trouble at the time.  

In March 1952, the Chief of Dermatology of the veteran's Air 
Force base medical facility stated that the veteran was 
recently hospitalized for 110 days for a chronic skin 
eruption of his hands and neck.  It was recommended that the 
veteran be transferred to transferred to an Air Force base in 
a warm dry climate.  In July 1952, the veteran complained of 
itching of the neck and a rash of one year's duration.  He 
stated that he also had the rash on his hands.  Eczematoid 
dermatitis was diagnosed.  He was treated for the condition 
later that month and in August 1952.  In August 1952, the 
veteran requested that he be transferred to an Air Force base 
in a warm dry climate.  

In September 1952, the veteran was hospitalized due to 
chronic dermatitis caused by wool, soap, metals and mild 
unknown factors.  A determination was made that the condition 
was not incurred in the line of duty and existed prior to 
service.  

In outpatient treatment notes (the only date on the record 
was September 21 and 24), it was noted that the veteran had 
contact dermatitis of the left hand of three month's 
duration.  Dermatitis exfoliativa was diagnosed.  

In a letter dated in October 1952, the Chief of Medical 
Service of the veteran's Air Force base medical facility 
stated that the veteran's chronic dermatitis was unlikely to 
improve in the foreseeable future, and that the veteran 
should avoid exposure to solvents, greases, soaps and wool.   

On examination for separation from service in October 1954, 
it was noted that the veteran had a history of contact 
dermatitis which was treated and not considered 
disqualifying.  He denied any other serious illness or 
injuries.  Skin examination and a whispered voice hearing 
test was normal.  

The veteran submitted his 1954 federal tax return.  It 
apparently indicates that he deducted $42.00 in medical 
expenses for salves for dermatitis.

In December 1977, the veteran applied for service connection 
for hearing loss, and skin rash.  In April 1980, the claims 
were denied on the basis that the veteran did not appear for 
scheduled examinations.  

The veteran submitted copies of insurance payments to several 
of his treating physicians from 1989 to 1993.  

VA examinations were conducted in October 1995.  During a 
skin examination, the veteran stated that he had dermatitis 
of his hands while he was in service, which worsened in cold 
weather.  He also stated that they still peel and crack at 
times.  Examination found slight cracking, a small flake and 
peeling in the hands.  The diagnosis was history of 
dermatitis, probably fungus since the 1950's, not currently 
seen except for slight flaking and cracking of the hands.  
During audiological examination, the veteran complained of 
hearing loss in both ears and tinnitus for the past few 
years.  He related a history of noise exposure in service 
when working around jet engines and an inservice history of 
frostbite of the ears.  The diagnoses were hearing loss and 
tinnitus.  

In March 1996, the veteran's private dermatologist stated 
that current examination revealed changes of chronic hand 
eczema.  Ointment was prescribed.  

In May 1998, the veteran's private physician diagnosed him 
with moderate to severe high frequency hearing loss.  

The veteran submitted at his hearing in July 2000, a portion 
of an article, apparently from the National Institute for 
Occupational Safety and Health (NIOSH)/Occupational Safety 
and Health Administration (OSHA), stating that a permanent 
hearing loss can occur without an individual's being aware of 
it, if the individual is exposed to sufficiently high levels 
of noise over time.  The individual often notices the problem 
only after permanent hearing loss occurs.  He also submitted 
a portion of a text relating to jet aircraft engines.  The 
text noted that large jet engines can produce up to 160 
decibels which is sufficient to cause temporary or permanent 
hearing loss if adequate ear protection is not used.  At his 
hearing the veteran noted that he did not wear ear protection 
when working on jet aircraft and that he did not become aware 
of his hearing loss until after service.  The veteran also 
noted that his current skin condition first became manifest 
in service and that he has continuously suffered from the 
condition since service.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has defined a well- 
grounded claim as follows: "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In Tirpak v. Derwinski, the Court 
held that to be well grounded a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  Tirpak, 2 Vet. App. 609, 611 (1992) (quoting 
section 5107(a)).

For a service-connection claim to be well grounded, there 
generally must be (1) medical evidence of current disability; 
(2) medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low.  Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).


A.  Service Connection for a Skin Condition

As an initial matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  Specifically, with regard to the first element of 
Caluza, a current disability, the Board finds that the VA 
examiner who conducted the October 1995 examination found 
slight flaking and cracking of the hands.  With regard to the 
second element of Caluza, in-service incurrence, of record 
are several inservice records of treatment for a skin 
condition.  With regard to the third element of Caluza, the 
VA examiner linked the veteran's current flaking and cracking 
of the hands to the 1950's.  As noted above, credibility is 
to be presumed for the limited purpose of determining whether 
a claim is well grounded.  Meyer, 9 Vet. App. at 429; King, 5 
Vet. App. at 21.

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied in this regard that all 
available relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  This 
presumption applies only where there has been an induction 
examination in which the disability in question was not 
detected.  The term "noted" signifies "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b) 
(1999), a "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions", 38 C.F.R. § 3.304(b)(1).  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).  This presumption may 
be rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R § 3.304(b).  

The Board notes that a skin condition was not noted upon the 
veteran's enlistment examinations prior to military service.  
The dispositive question therefore is whether "clear and 
unmistakable evidence" exists that the disability existed 
prior to service, thus overcoming the statutory presumption 
of soundness as set forth above.  See Junstrom v. Brown, 6 
Vet. App. 264, 266 (1994).

In Miller v. West, 11 Vet. App. 345 (1998), it was held that 
a physician's "bare conclusion" that a disability preexisted 
service, without a factual predicate in the record, did not 
constitute clear and unmistakable evidence to rebut the 
statutory presumption of soundness.  Miller, 11 Vet. App. at 
348.  The Board notes that there are no clinical records in 
this case reflecting that the veteran's skin condition 
preexisted military service, and the only evidence to that 
effect is the entry in a service medical record that the skin 
condition was not incurred in the line of duty and existed 
prior to service.

Thus, in light of the absence of clinical records reflecting 
otherwise and the holding in Miller, there is no basis of 
record to find that the veteran's skin condition existed 
prior to service.  Therefore, the Board finds as a 
preliminary matter that the presumption of soundness has not 
been overcome.

The Board must therefore determine whether the skin 
condition, was incurred as a result of some incident of his 
military service.

The examiner who conducted the October 1995 VA examination 
linked the veteran's current slight flaking and cracking of 
the hands to the 1950's.  The Board also notes that the 
current skin condition of the hands is similar to the 
symptomatology complained of in service.  The Board finds 
that the evidence demonstrates that all three requirements to 
establish a claim of service connection for a skin condition 
of the hands under the holding in Caluza have been met; 
therefore, service connection for a skin condition of the 
hands is warranted.


B.  Service Connection for Hearing Loss

The veteran contends that he has a current hearing loss as a 
direct result of exposure to noise in service.  Under the 
standard set in Hensley v. Brown, 5 Vet. App. 155 (1993), a 
veteran is not required to show a hearing disability during 
service to warrant a grant of service connection.  Where, as 
in this case, the evidence includes no record of treatment 
for hearing loss disability in service but the veteran 
contends he has current hearing loss and tinnitus, the issue 
is whether any current hearing disability is attributable to 
service.  See 38 C.F.R. § 3.303(d). 

Although the Board recognizes that veteran has submitted no 
competent medical opinions linking his current hearing loss 
to service, the Board believes that in this instance, in 
light of the holding in Hensley v. Brown, 5 Vet. App. 155 
(1993) that an inservice hearing loss is not required to 
prove service connection; and the medical treatise evidence 
submitted by the veteran, while not necessarily conclusive as 
to his claim, is sufficient to satisfy the medical nexus 
requirement for a well-grounded claim.  In essence, the Board 
believes it sufficient to justify a belief by a fair and 
impartial individual that the veteran's claims of entitlement 
to service connection for hearing loss is plausible and thus, 
well grounded.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) (holding that medical treatise evidence that found that 
a relationship between heart disorders and toxic gas exposure 
"could not be ruled out" was sufficient to meet the low 
threshold of a well-grounded claim); see also Wallin v. West, 
11 Vet. App. 509 (1998).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, the veteran has 
been provided with a recent VA examination, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (1999).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The Board has carefully considered the medical treatise 
evidence submitted by the veteran in support of his claim.  
The Board notes that the treatise evidence indicates that 
working around jet engines without adequate hearing 
protection can cause hearing loss which is not initially 
noticed by the individual until a later date.  However, in 
the veteran's case, a whispered voice hearing test was normal 
upon separation from service.  Although a moderate amount of 
hearing loss may escape the notice of a layman, as the 
treatise suggests, it does not suggest that such hearing loss 
would escape the notice of a medical professional.  The 
medical treatises submitted by the veteran make no mention of 
a scenario where medical personnel test an individual's 
hearing shortly after cessation of the noise exposure, find 
it to have been normal, and the first diagnosis of hearing 
loss is made over 40 years after the inservice noise 
exposure.  Therefore, the treatise evidence is of little 
probative value in the veteran's case.  

The Board notes the contentions of the veteran that inservice 
noise exposure has caused his hearing loss.  However, being a 
layman, he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for hearing loss.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin condition of the hands is 
granted.
Service connection for hearing loss is denied



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

